DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on October 19, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                             


This is the Non-Final Office Action in response to the Appeal Brief filed on October 19, 2021, for Application No. 14/836,377, title: “Powering An Information Delivery Network”.

Status of the Claims
By the 10/19/2021 Response, no claim has been amended, added, or cancelled.  Accordingly, claims 1, 4, 7-10, 21, and 23-38 remain pending in the application and have been examined.

Priority
The Application was filed 08/26/2015 and claims no other priority.  For the purpose of examination, the date 08/26/2015 is considered to be the effective filing date.

Election/Restrictions
By the 07/12/2018 Response, Applicant has elected claims 1-10 and 21-25 for prosecution, withdrawn claims 11-15, and cancelled claims 16-20.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-10, 21, and 23-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-10, 21, and 23-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1, 4, 7-10, 26-28, 34-36, and 38 recite a method for leveraging user premises supplied electric power to power active components in an information delivery (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method comprising:
receiving, by an electronic device and via an upstream port, first electric power, wherein the electronic device is remote from a premise;
comparing, by the electronic device, a first metric, associated with the first electric power, with a second metric, associated with second electric power available via a downstream coaxial port, wherein the downstream coaxial port is associated with the premises; and
switching, by the electronic device and based on the comparing the first metric, associated with the first electric power, with the second metric, associated with the second electric power, from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port.
Other the recitation of the electronic device, first/second metric, coaxial network/port, a distribution tap, and an amplifier, Claim 1 recites the method comprising the steps of receiving first electric power via the electronic device located remotely in the upstream port and the second electric power via the downstream coaxial port (receiving powers/data – pre-solution activity), comparing the first metric to the second metric (analyzing information - data processing), and switching to the second electric power based on the comparison (performing the identified options - post solution activity).  
The claim steps of receiving of the first electric power and second electric power are the power/data receiving activity (pre-solution activity), comparing the first metric and second metric is the information analysis (data processing), and the switching based on comparison is similar to performing the identified option (post solution activity).  
First, whether the electronic device is located remotely or at a premise does not make the abstract idea less abstract because the electronic device does the same functions of receiving, comparing, and switching regardless of its location.  
Second, the comparing limitation, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the human mind except for the recitation of “by an electronic device” (i.e., an observation, evaluation, judgement, opinion).  Human can perform the comparison of the first metric with the second metric by reading the information from the electronic device and be able to switch the first electric power to the second electric power based on the comparison, for example, an electrical meter reader or electrician perform such tasks routinely for their jobs.  In fact, human perform such tasks since the electricity was invented long ago.
Third, the switching to second electric power based on the comparison is merely “a post solution activity” because the switching is performed only when the outcome of the comparison meets the conditions (a portion of the second electric power is from a renewable source – see claim 4).  This is a post solution activity because it will occur based on the outcome of the comparison.
The claim steps describe the concept of leveraging electric power supply to power active components in an information delivery network based on a comparison which corresponds to the concept identified as abstract idea by the courts, such as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group).  The Examiner is aware that the claim will always have some differences from any of the cited Federal Circuit cases, because otherwise, the Examiner would have cited the case as 102 rejection (anticipation by the cited case).  In other words, the cited case is provided as guidance such that the claimed invention with similar general technology should overcome the 101, even if the specific details of the invention may be different.  Thus, the claim is directed to a method of receiving, comparing, and switching based on the comparison which is “a mental process” and is abstract idea in nature.  
Furthermore, the mere nominal recitation of computer components (electronic device, first/second metric, coaxial network/port, a distribution tap, and an amplifier) do not take the claim out of the mental processes grouping.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Step 2A, Prong 2:
The claim recite the additional elements, such as the electronic device, first/second metric, coaxial port/network, a distribution tap, and an amplifier (see claim 29) to perform the receiving, comparing, and switching steps.  The computer components in all steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (comparing the first metric with second metric in order to determine switching), and are merely invoked (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claim as a whole merely describes how to generally “apply” the concept of leveraging electric power supply to power active components in an information delivery network by receiving, comparing, and switching to the second electric power based on a comparison of the first metric and second metric.  All of these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.  
The additional elements, such as the electronic device, first/second metric, coaxial port/network, a distribution tap, and an amplifier, recited in the claim amount to no more than mere instructions to apply the exception using the generic computer components.  All these additional elements are recited at a high level of generality are merely invoked as tools to perform the process (see Publication, paragraphs 14-35 and 44; Figures 1-5).  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  Mere instructions to 
Dependent claims provide additional instructions and administrative requirements for the functional steps already recited in the independent claim, such as comparing the first and second electric power based on determining that second electric power is from a renewable source (claim 4 – additional details for comparing), measuring and reporting the quantity of second electric power (claim 7 – additional details for measuring the second electric power), providing the limited portion of the second electric power (claims 8-9 – additional details about the second electric power), the electronic device comprises a signal amplifier or a distribution tap (claim 10 – additional details about the electronic device), sending a message corresponding to power flow within a communication network (claim 26 – additional details about the message being sent), switching comprises switching to receiving the second electric power via a coaxial cable (claim 27 – additional details about the second electric power is received), receiving a message comprising the first/second metric (claim 28 – additional details of first/second metrics), switching to receiving portion of power from first and second electric power (claim 34 – additional details about the portion of power received from first/second electric power), charging a battery of electronic device (claim 35 – additional details about the second electric power, distributing content to the premises (claim 36 – additional details about the distribution content), and metric for switching based on indicative of power availability/quality/reliability (claim 38 – additional details of metrics), to implement the abstract idea in the independent claim.  Each and every 
The focus of the claims is on utilizing an electronic device for leveraging electric power supply to power active components in an information delivery network by receiving, comparing, and switching to the second electric power based on a comparison of the first metric and second metric.  The claims are not directed to a new type of electronic device, computer network, or system memory, nor do they provide a method for processing data that improve existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  The claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
Claims 21, 23-25, and 37:
Claims 21, 23-25, and 37 recite another similar method with similar elements and limitations as discussed in claims 1, 4, 7-10, 26-28, 34-36, and 38 above.  Therefore, these claims are also rejected under the same rationale provided in claims 1, 4, 7-10, 26-28, 34-36, and 38.
 Claims 29-33
Claims 29-33 recite a coaxial network with similar elements and limitations for implementing the method claims discussed above.  Therefore, these claims are also rejected under the same rationale provided in claims 1, 4, 7-10, 26-28, 34-36, and 38.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-10, 21, and 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith el al. (US PUB. No. 2009/0094173) (“Smith”) in view of Kline (US PUB. No. 2002/0121963 A1) (“Kline”).
As per claim 1, Smith teaches a method comprising:
Smith teaches the following limitations:
receiving, by an electronic device and via an upstream, first electric power, wherein the electronic device is remote from a premises (see Smith, para. 31-37 “utility power”, 75-78; Figures 3 and 14-15);
Smith in view Kline teaches the following limitations:
comparing a first metric, by the electronic device, associated with the first electric power, with a second metric, associated with a-second electric power available via second electric power via a downstream coaxial port, wherein the downstream coaxial port is associated with the premises;
Smith teaches “a first metric, associate with the first electric power” (see para. 33 “intelligent power controller 302 receives price information 306 from the smart electrical meter”; Figure 3A/element 306 “price”; para. 31-37; Figures 3, 14-15 “utility power”). 
 
Smith teaches “a second metric, associated with second electric power available 

Smith does not explicitly disclose the “coaxial port and network”, but Kline teaches the “a second metric, associated with second electric power via a downstream coaxial port, wherein the downstream coaxial port is associated with the premises” (see Kline, para. 52 “… power line bridge 210 may convert the data signals to electric data signals and communicate the electric data signals via telephone line 550 or coaxial cable line 554”, para. 79-80 “a data signal is received from medium voltage power line”; Figures 2/elements 106, 113, 130, 250, and 5/element 554, Figure 9/elements 910-960). 

Smith teaches the “comparing” function (see para. 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low).  The price information is also used by intelligent power controller 302 to determine when electrical energy stored in should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high).”

and
Smith teaches the following limitations:
switching, by the electronic device and based on the comparing, the first metric, associated with the first electric power, with the second metric, associated with the second electric power, from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port (see Smith, para. 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low).  The price information is also used by intelligent power controller 302 to determine when electrical energy stored in battery 303 should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high)”, 76 “… the power produced by solar energy panels 1402 is assigned a cost of zero cents/KW-H.  This is done so that intelligent power controller 302 will prioritize using power produced by solar energy panels 1402 before using power supplied by a utility”; Figure 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the “coaxial port/network” features, as taught by Kline, in the method of Smith since the claimed is merely a combination of old elements, and in the combination each element merely would have recognized the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for the combination is found in Smith, para. 30 “…allowing the customer to buy and store electrical energy when it is relatively 

As per claim 2, (cancelled).

As per claim 3, (cancelled).

As per claim 4, Smith in view of Kline teaches the method of claim 1.  
Smith further teaches wherein the comparing comprises comparing a source of the first electric power with a source of the second electric power, and wherein the switching is further based on determining that at least a portion of the second electric power is from a renewable source (see Smith, para. 41, 55, 76, 78 “cost of power is compared and is implicitly disclosed”; Figures 10, 14, 15 “solar power, battery, and wind power”).

As per claim 5, (cancelled).

As per claim 6, (cancelled).

As per claim 7, Smith in view of Kline teaches the method of claim 1.  
Smith in view of Kline further teaches further comprising:

reporting, via a communication to a user device associated with the premises, the quantity of power (see Smith, Figures 8-13 and description).

As per claim 8, Smith in view of Kline teaches the method of claim 1.
Kline further teaches further comprising:
providing, via the upstream port and after receiving the second electric power, a portion of the second electric power (see Kline, para. 52; Figures 2/elements 106, 113, 130, 250, and 5/element 554);
wherein the upstream port comprises an upstream coaxial port (see Kline, para. 52; Figures 2/elements 106, 113, 130, 250, and 5/element 554).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Kline, in the combination of Smith and Kline as in claim 1 to utilize the plurality of communication ports features to select the port to receive power.  One of ordinary skill in the art would have been motivated as multiple ports provides a more convenient way to switch power supply.

As per claim 9, Smith in view of Kline teaches the method of claim 1.
Smith further teaches wherein the portion of the second electric power is limited based on one or more of a pre-configured parameter or a parameter received via a communication from the premises (see Smith, para. 36 and/or sold back to a utility, para. 60).


As per claim 10, Smith in view of Kline teaches the method of claim 1.
Smith further teaches wherein the electronic device comprises one or more of a signal amplifier or a distribution tap (see Smith, para. 43, 53).

As per claim 26, Smith in view of Kline teaches the method of claim 1.
Smith further teaches further comprising:
sending, to a network device, a message corresponding to coordination of power flow within a communication network and from one or more premises (see Smith, para. 29 “power network”; Figure 1).

As per claim 27, Smith in view of Kline teaches the method of claim 1.
Smith in view of Kline further teaches wherein the switching comprises switching to receiving the second electric power via a center conductor of a coaxial cable that is connected to the downstream coaxial port (see Smith, para. 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low).  The price information is also used by intelligent power controller 302 to determine when electrical energy stored in battery 303 should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high).”  Also, see Kline, para. 52; Figures 2/elements 106, 113, 130, 250, and 5/element 554).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Smith and Kline, in the combination of Smith and Kline as in claim 1 to facilitate the switching function via a center conductor of a coaxial cable that is connected to the downstream coaxial port.

As per claim 28, Smith in view of Kline teaches the method of claim 1.
Smith further teaches further comprising:
receiving, by the electronic device and from a network device, a message comprising the first metric or the second metric (see Smith, para. 29 “power network”, Figure 3 “electricity price information received from a utility”, Figures 3/14 “utility power”, “solar power”, and “Battery”; Figure 1).

As per claim 34, Smith in view of Kline teaches the method of claim 1.
Smith further teaches wherein the switching from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port further comprises receiving a portion of the first electric power via the upstream port and receiving a portion of the second electric power via the downstream coaxial port (see Smith, para. 75-79; Figures 14-15).

As per claim 35, Smith in view of Kline teaches the method of claim 1.
Smith further teaches further comprising charging, with the second electric power received via the downstream coaxial port, a battery of the electronic device (see Smith, para. 28, 31-37; Figures 3a-c).

As per claim 36, Smith in view of Kline teaches the method of claim 1.
Smith further teaches wherein the electronic device is associated with an information delivery network, the method further comprising distributing, based on receiving the second electric power via the downstream coaxial port, content to the premises via the downstream coaxial port (see Smith, para. 28, 31-37; Figures 3a-c.  See Wolcott, para. 16, 27 “coaxial network”; Figures 1/3a-c).

38.    As per claim 38, Smith in view of Kline teaches the method of claim 1.
Smith further teaches wherein at least one of the first metric or the second metric is indicative of power availability, power quality, or power reliability (see Smith, para. 30 “allowing the customer to buy and store electrical energy when it is relatively inexpensive and to use stored electrical energy during periods when electrical power from power network is relatively expensive or temporarily interrupted”).

As per claim 21, this claim corresponds to claim 1 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 1.  Note:  Although claim 1 does not explicitly disclose the step “receiving, via a second 

As per claim 22, (cancelled).  

As per claim 23, this claim corresponds to claim 4 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 4.

As per claim 24, this claim corresponds to claim 8 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 8.

As per claim 25, this claim corresponds to claim 9 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 9.

As per claim 37, this claim corresponds to claim 36 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 36.

As per claim 29, this claim written in the system network form comprising various computer components corresponds to claim 1 and has comparable elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per claim 30, Smith in view of Kline teaches the method of claim 29.

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Kline, in the combination of Smith and Kline as in claim 29 to facilitate the coaxial network to send the electric power to the amplifier.

As per claim 31, Smith in view of Kline teaches the method of claim 29.
Kline further teaches wherein the coaxial port is a first coaxial port and first port comprises a second coaxial port (see Kline, para. 50-54, 59 “amplifier”; Figure 5/elements 550-556, Figures 6 and 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Kline, in the combination of Smith and Kline as in claim 29 to facilitate the coaxial ports.

As per claim 32, Smith in view of Kline teaches the method of claim 29.
Kline further teaches wherein: 
the coaxial port is a first coaxial port (see Kline, para. 50-54, 59 “amplifier”; Figure 5/elements 550-556, Figures 6 and 9); and
the amplifier is configured to:
receive, via a second port, third electric power (see Kline, para. 50-54, 59 “amplifier”; Figure 5/elements 550-556, Figures 6 and 9);

compare a third metric associated with the third electric power with a fourth metric associated with the fourth electric power (see Kline, para. 50-54, 59 “amplifier”; Figure 5/elements 550-556, Figures 6 and 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Kline, in the combination of Smith and Kline as in claim 29 to facilitate the coaxial network to receive the metrics from the third and fourth electric power.

As per claim 33, Smith in view of Kline teaches the method of claim 29.
Kline further teaches wherein the electronic device is configured to send, via a center conductor of at least one of the coaxial connections, the second electric power to the distribution tap (see Kline, para. 50-54, 59 “amplifier”; Figure 5/elements 550-556, Figures 6 and 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Kline, in the combination of Smith and Kline as in claim 29 to facilitate the coaxial network to send the second electric power to the distribution tap.


Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
D.	The claims are directed to patent eligible subject matter
1.	Switching electric power is not identifying options or displaying results
Applicant argues that the “switching … from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port” is not analogous to an identified option because claim 1 requires actual switching from “receiving the first electric power … coaxial port”, which is a physical activity, to occur.  The claim does not merely identify an option for which the electronic device may choose and the “switching” element includes no “display” (see Remarks, pages 15-17).
Response:
The Examiner respectfully disagrees.  First, it should be noted that the “switching” limitation will occur only when the outcome of the comparison meets the determination (a portion of the second metric power is from a renewable source – claim 4).  Thus, the “switching” limitation is merely a post solution activity based on the outcome of the comparison.  However, in order to response Applicant’s comments, the Examiner has changed the terms to “performing the identified option” instead of “identifying the options”.  
Second, when determining whether a claim amounts to an abstract idea (Step 2A), the courts always breakdown the claim into the essential scope of the claim.  In doing so, the courts do not recite specific details of what is recited in the claims but a similar analogy of the claims to the previous court decisions.  All of these court decisions do not label the abstract idea in a way that all of the claim elements are identified.  The cited “Electric Power Group” case in the 101 rejection above is identified based a similar analogy.  The Examiner is aware that the claims will always have some differences from any of the cited Federal Circuit cases, because otherwise, the Examiner would have cited the cases as 102 rejection (anticipation by the cited cases).  In other words, the cited case is provided as guidance such that the claimed inventions with similar general technology should overcome the 101, even if the specific details of the inventions may be different.  Therefore, Applicant’s arguments are not persuasive. 

2.	There is No Adequate Basis for ignoring the “switching” Step
Applicant argues that the recited first element is to “receive electric power”, not data (see Remarks, page 19).
Applicant argues that the second element is “a first metric, a second metric”, not “the first electric power, the second electric power” (see Remarks, pages 19-20).
Applicant argues that third element “switching …” is not merely an identified option or outputting a report of the previous comparison, rather, it is a physical act and outcome (see Remarks page 20).
Applicant argues that the Examiner has erred in its identification of the first and third elements of claim 1 as extra-solution activity (see Remarks, pages 21-22).
Response:
With respect to the arguments for the first element and second element, that the Examiner stated “receiving data” is not correct because it is “receiving electric power”, not data.  The Examiner disagrees.  As indicated in the second element, the first metric and second metric come with their associated first and second electric powers.  Thus, stating “receiving data” instead of “receiving power” for the first element is not incorrect because it is “receiving electric power and data”.  However, in response to Applicant’s comments, the Examiner has changed the terms to “receiving powers/data” in the 101 rejection above.  Therefore, Applicant’s arguments are moot.
 With respect to the arguments for the third element, the Examiner has corrected to use the phrase “performing the identified option” and provided explanation in the 101 rejection above.  As provided in the 101 rejection above, the elements individually or in combination do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea.  
In addition, the Examiner did not ignore the “Switching” step.  As explained in above, the “Switching” limitation will occur only when the outcome of the comparison meets the condition.  Thus, the “Switching” limitation is merely a post solution activity based on the outcome of the comparison.  Therefore, Applicant’s arguments are not persuasive.

3.	The claim set forth a practical application and are significantly more than the alleged abstract idea
Applicant argues that the claims set forth an arrangement of electric power being available via a downstream coaxial port and receiving the second electric power via the downstream coaxial port is “unconventional”, and because power is normally received via power transmission lines.
Applicant also argues that since the Smith and Teeter references do not disclose the limitation “receiving second electric power via the downstream coaxial port”, and thus, the claims solve the particular technical problem of powering an information delivery network (e.g., in view of potential power outages) (see Remarks, pages 22-24).
Response:
The Examiner respectfully disagrees.  Applicant argues that receiving power via coaxial cables is “unconventional”, but Applicant’s second element is to compare the metric data, not the electric power.  As indicated in Applicant’s claim, the first element is to receive electric power and the associated metric data, and the second element is to compare the metric data.  Thus, whether receiving electric power via the coaxial cables or via the transmission lines is not the focus of the claimed invention, rather, the received metric data is the contribution to the comparing step.
Furthermore, Applicant simply stating that using coaxial cables to receive power is unconventional, but does not explain what the “unconventional way” is and how it is different from other conventional ways.  The Examiner finds this to be unpersuasive.  The Examiner has considered all the elements individually and in combination, and found they do not integrate the abstract idea into a practical application and no inventive concept.  
Applicant argues that the claimed invention solve the technical problem in view of potential power outages, the Examiner disagrees.  Applicant’s specification also states that “…, the determining of a power input path may be based on a price of power available from a user premises.” (see paragraph 5 of the Publication).  Thus, Applicant’s claimed invention is “a business solution” to “a business problem”.
With respect to the arguments that since Smith and Teeter references do not disclose a coaxial cable network that receives electric power, thus, the claims recite an unconventional way.  The Examiner respectfully disagrees.  Unlike rejections under 102 and 103 which are evidence base, 101 is not evidence based but rather is a matter of law and such that no evidence is required.  When a claim does not have a 102 and 103 rejection, this simply means no prior art is found to reject the claim, but it does not automatically make the claim become patent-eligible under the Mayo/Alice test.  A claim must be significantly more to transform the abstract idea into patent eligible subject matter in order to make the claim patent-eligible as discussed by the Supreme Court in Alice. 

Applicant argues that claim 8 provides additional practical application that is significantly more than merely “leveraging electric power supply to power active components in an information delivery network” (see Remarks, page 24).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, claim 8 merely provides additional details about the portion of the second electric power 

Applicant argues that claim 27 and 33 provide additional practical application that is significantly more than merely “leveraging electric power supply to power active components in an information delivery network” (see Remarks, pages 24-25).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims provide additional instructions and administrative requirements for the functional steps already recited in the independent claims, such as receiving the second electric power via a center conductor of a coaxial cable.  The claims further narrower the scope of the invention, but do not change the 101 analysis.

Applicant argues that claim 36 and 37 provide additional practical application that is significantly more than merely “leveraging electric power supply to power active components in an information delivery network” (see Remarks, page 25).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims provide additional instructions and administrative requirements for the functional steps already recited in the independent claims, such as distributing content to the premises via the downstream coaxial port.  The claims are basically no more than providing cable network content to the premises.  The claims further narrower the scope of the invention, but do not change the 101 analysis.
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1, 4, 7-10, 21, and 23-38 have been considered but are moot because the new ground of rejection does not rely on the Wolcott and Teeter references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 103 is MAINTAINED.

Conclusion
Claims 1, 4, 7-10, 21, and 23-38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697